United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Lockbourne, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1966
Issued: June 13, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 27, 2010 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ decision dated June 28, 2010, which affirmed a January 5, 2010
decision denying her claim for recurrence of disability. Pursuant to the Federal Employees’
Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of the case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained a
recurrence of disability on April 13, 2009 causally related to the accepted employment injury of
August 27, 2008.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On September 23, 2008 appellant, then a 56-year-old rural letter carrier, filed an
occupational disease claim for carpal tunnel syndrome that she attributed to performing repetitive
duties at work. The Office accepted the claim for bilateral carpal tunnel syndrome and left
cubital tunnel syndrome and authorized surgery. Appellant stopped work on September 12, 2008
and returned to a light-duty position with restrictions on January 2, 2009 and was released to full
duty on January 6, 2009. She was placed in emergency off-duty status on April 21, 2009 and on
May 4, 2009 she was removed from her job for misconduct.
Appellant was initially treated by Dr. Neil C. Ghany, a Board-certified orthopedist, from
May 21 to October 13, 2008, for worsening bilateral hand numbness. Dr. Ghany noted a
November 12, 2007 electromyogram (EMG) of the right upper extremity revealed severe right
carpal tunnel syndrome. He further noted that an August 12, 2008 EMG of the left upper
extremity revealed left carpal tunnel syndrome and cubital tunnel syndrome. Dr. Ghany
diagnosed bilateral carpal tunnel syndrome and cubital tunnel syndrome of the left elbow and
recommended surgical intervention. On September 11, 2008 he performed right carpal tunnel
release and diagnosed right carpal tunnel syndrome. On September 25, 2008 Dr. Ghany
performed a left carpal tunnel release and left elbow ulnar nerve transposition and diagnosed left
carpal tunnel syndrome and left elbow cubital tunnel syndrome. Appellant was also treated by
Dr. Carl E. Otton, Board-certified in occupational medicine, from September 13 to
November 28, 2008, for bilateral carpal tunnel syndrome and ulnar neuropathy. She reported
performing repetitive duties at work approximately 48 hours per week and developing pain and
numbness in both wrists. Dr. Otton diagnosed bilateral carpal tunnel syndrome and left cubital
tunnel syndrome status post carpal tunnel releases. In reports dated October 17 to November 28,
2008, he opined that appellant’s condition was work related and noted that she was totally
disabled.
On January 2, 2009 Dr. Otton released appellant to work with restrictions and to full duty
on January 6, 2009. On March 17, 2009 he noted that she returned to work full time but
experienced weakness and pain in her thumb and fingers. Dr. Otton diagnosed possible
inflammation in the flexor tendon of the thumb and noted that appellant could continue to work
without restrictions. On April 13, 2009 appellant presented with flexor tendon pain in both
thumbs after working 48 hours per week performing repetitive duties. Dr. Otton diagnosed
stenosing flexor tenosynovitis of both thumbs and recommended that she continue to work
without restrictions. In a discharge and return to work certificate dated April 13, 2009, he
diagnosed bilateral carpal tunnel syndrome, status post bilateral carpal tunnel release and left
cubital tunnel syndrome release and returned appellant to work without restrictions.
On April 22, 2009 the employing establishment noted that appellant was placed in
off-duty status as of April 21, 2009 for improper conduct. On May 5, 2009 the employing
establishment removed appellant from employment for improper conduct after determining that
she disposed of deliverable mail into a dumpster on April 20, 2009.
Appellant was treated by Dr. Ghany on April 27, 2009 who noted that she returned to
work in January 2009 but had worsening pain and numbness in the fingertips. Dr. Ghany noted
findings of mild clawing of the ring and small finger and decreased sensation. He diagnosed

2

severe carpal tunnel and cubital tunnel syndrome with lack of function of the nerves. On May 4,
2009 Dr. Ghany treated appellant for left side numbness and weakness. He noted positive
Phalen’s test at the elbow, mild clawing of the hand and diminished sensation. Dr. Ghany noted
improvement with regard to the carpal tunnel surgery and worsening over the ulnar nerve
transposition and recommended a revision ulnar nerve transposition. In a May 4, 2009 work
status report, he noted that appellant was off work awaiting approval for surgery.
On May 12, 2009 Dr. Otton treated appellant for recurrent carpal tunnel syndrome.
Appellant related to Dr. Otton that Dr. Ghany placed her off work on May 4, 2009. In a return to
work certificate, Dr. Otton diagnosed status post bilateral carpal tunnel release, left cubital tunnel
release and recurrent carpal tunnel syndrome and noted that she was totally disabled from
May 12 to June 2, 2009. On June 2, 2009 he treated appellant for symptoms associated with
recurrent carpal tunnel syndrome and left cubital tunnel syndrome. Dr. Otton noted weakness in
both hands and triggering in her thumbs. In a June 2, 2009 return to work certificate, he
diagnosed recurrent carpal tunnel syndrome and noted that appellant was totally disabled from
June 2 to July 14, 2009. On July 14, 2009 Dr. Otton diagnosed status post carpal tunnel release
and left cubital tunnel release and recurrent carpal tunnel syndrome and noted that she was
totally disabled from July 14 to August 18, 2009.
In a July 28, 2009 report, Dr. Ghany noted that appellant was status post bilateral carpal
tunnel release and left cubital tunnel release with worsening ulnar nerve symptoms. He
diagnosed worsening of the ulnar neuropathy at the elbow with trigger thumb and noted that he
would perform surgery. On July 28, 2009 Dr. Ghany performed a left elbow flexion pronator
muscle lengthening with transpositioning of the ulnar nerve and diagnosed left elbow recurrent
ulnar nerve compressive neuropathy.2
In reports dated August 18 and September 15, 2009, Dr. Otton noted that appellant was
status post July 28, 2009 revision of left ulnar nerve transposition. He diagnosed recurrent
bilateral carpal tunnel syndrome and bilateral thumb triggering and noted that she was to remain
off work. In a September 15, 2009 return to work certificate, Dr. Otton advised that appellant
was totally disabled from September 15 to October 8, 2009.
On September 24, 2009 appellant filed a Form CA-2a, notice of recurrence of disability
alleging that on April 13, 2009 she had a recurrence of weakness and pain in her arms and hands
causally related to her August 27, 2008 work injury. The employer noted that she stopped work
on April 21, 2009. Appellant submitted an October 8, 2009 report from Dr. Otton who
diagnosed ulnar neuropathy and recurrent left cubital tunnel syndrome status post 2008 left
carpal tunnel release and 2009 revision of left cubital. He recommended occupational therapy
and advised that appellant would remain off work. Also submitted were September 9 to
November 16, 2009 reports from Dr. Ghany who noted that she was post surgery of left elbow
ulnar nerve transposition and was improving.

2

The Office authorized the surgery.

3

By letter dated November 10, 2009, the Office advised appellant of the type of evidence
needed to establish her claim for recurrence of disability and requested that she submit such
evidence, particularly requesting that she submit a physician’s reasoned opinion addressing the
relationship of his claimed condition and specific employment factors.
Appellant submitted physical therapy notes from April 14 to December 14, 2009. Also
submitted was a December 3, 2009 report from Dr. Otton who diagnosed left ulnar neuropathy,
recurrent, status post left carpal tunnel release and a 2009 revision of the left cubital. He
recommended that appellant remain off work.
In a January 5, 2010 decision, the Office found that the evidence submitted did not
establish that appellant sustained a recurrence of disability on April 13, 2009 causally related to
her August 27, 2008 work injury.
On January 18, 2010 appellant requested an oral hearing which was held on
April 13, 2010. She submitted reports from Dr. Ghany dated April 27 to July 28, 2009,
previously of record. Appellant submitted a December 14, 2009 functional capacity evaluation
which noted that she could work in the medium work demand level with limitations. Other
reports from Dr. Otton dated January 7 to June 10, 2010, diagnosed recurrent left ulnar
neuropathy, status post left carpal tunnel release and 2009 revision of left cubital tunnel repair.
In return to work certificates dated January 7 to June 10, 2010, he returned appellant to work on
January 7, 2010 with restrictions. Appellant submitted an undated note received by the Office on
January 22, 2010 indicating that she was resigning from her position because she was no longer
able to perform her duties due to her medical condition.
In a June 28, 2010 decision, the Office hearing representative affirmed in part and
modified in part the January 5, 2010 decision. The hearing representative noted that the
evidence was sufficient to support that appellant’s accepted left ulnar condition worsened and
that she became totally disabled on July 28, 2009, the date appellant underwent authorized ulnar
surgery and sustained a recurrence of disability on that date.
LEGAL PRECEDENT
A “recurrence of disability” means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which resulted from a previous
injury or illness without an intervening injury or a new exposure to the work environment.3
When an employee claims a recurrence of disability causally related to an accepted
employment injury, he or she has the burden of establishing by the weight of the reliable,
probative and substantial medical evidence that the claimed recurrence of disability is causally
related to the accepted injury.4 This burden includes the necessity of furnishing medical evidence
from a physician who, on the basis of a complete and accurate factual and medical history,
concludes that the disabling condition is causally related to the employment injury and supports
3

20 C.F.R. § 10.5(x).

4

Alfredo Rodriguez, 47 ECAB 437 (1996); see Dominic M. DeScala, 37 ECAB 369 (1986).

4

that conclusion with sound medical reasoning.5 An award of compensation may not be made on
the basis of surmise, conjecture, or speculation or on an appellant’s unsupported belief of causal
relation.6
When a claimant stops working at the employing establishment for reasons unrelated to
his employment-related physical condition, he has no disability within the meaning of the Act.7
ANALYSIS
The Office accepted that appellant sustained bilateral carpal tunnel syndrome and left
cubital tunnel syndrome and authorized right carpal tunnel release on September 11, 2008, left
carpal tunnel release and left ulnar nerve transposition on September 25, 2008 and revision of
left ulnar nerve transposition on July 28, 2009. Appellant stopped work on September 12, 2008
and returned to work with restrictions on January 2, 2009 and full duty on January 6, 2009. She
was placed in emergency off-duty status on April 21, 2009 and on May 4, 2009 she was removed
from employment for misconduct. On September 24, 2009 appellant filed a claim for a
recurrence of disability occurring on April 13, 2009. She stopped work on April 21, 2009 when
she was placed in emergency off-duty status. The Board finds that the medical record lacks a
well-reasoned narrative from appellant’s physicians relating appellant’s claimed recurrence of
disability to her accepted employment injury.
Appellant submitted reports from Dr. Otton, who released her to work full duty on
January 6, 2009. On March 17 and April 13, 2009 Dr. Otton noted that she could continue to
work without restrictions. None of the medical records submitted most contemporaneous with
the onset of the alleged recurrence of disability specifically mention that appellant had a
recurrence of disability or that any work stoppage beginning April 21, 2009 was causally related
to the August 27, 2008 employment injury and that she could not work. Rather, Dr. Otton
indicated that appellant could continue working full duty.
On May 12, 2009 Dr. Otton treated appellant for recurrent carpal tunnel syndrome and
related that Dr. Ghany recommended that she stop work. In reports dated June 2 and July 14,
2009, he treated appellant for recurrent carpal tunnel syndrome and left cubital tunnel syndrome
and continued total disability. Likewise, in return to work certificates dated May 12 to July 14,
2009, Dr. Otton diagnosed recurrent carpal tunnel syndrome and noted that appellant was totally
disabled from May 12, to August 18, 2009. However, the Board notes that these medical reports
fail to specifically support that she had a recurrence of total disability causally related to the
accepted work injury or otherwise provide medical reasoning explaining why any current
condition or disability was disabling and due to the August 27, 2008 employment injury. The

5

See Nicolea Bruso, 33 ECAB 1138 (1982).

6

Ausberto Guzman, 25 ECAB 362 (1974).

7

See John W. Normand, 39 ECAB 1378 (1988) (where the claimant was removed from his light-duty position for
disciplinary reasons, the Board found no disability within the meaning of the Act). Office regulations indicate that
there is no recurrence of disability when withdrawal of light duty occurs for reasons of misconduct, nonperformance
of job duties or a reduction-in-force. 20 C.F.R. § 10.5(x). Regarding the Act, see 5 U.S.C. §§ 8101-8193.

5

Board has found that vague and unrationalized medical opinions on causal relationship have little
probative value.8 Therefore, these reports are insufficient to meet appellant’s burden of proof.
Appellant was treated by Dr. Ghany on April 27, 2009 who diagnosed severe carpal
tunnel and cubital tunnel syndrome but did not specifically address whether her disability
beginning April 21, 2009 was due to her accepted conditions. On May 4, 2009 Dr. Ghany noted
worsening of her condition over the ulnar nerve transposition which was caused by scarring of
the nerves or damage to the blood supply when moving the nerve on September 25, 2008. He
recommended a revision ulnar nerve transposition and noted that appellant was off work
awaiting approval for surgery. However, none of the medical records submitted specifically
mention that she had a recurrence on April 13, 2009 or that disability beginning April 21, 2009
causally related to the August 27, 2008 employment injury or otherwise provide medical
reasoning explaining why any current condition or disability was due to the August 27, 2008
employment injury.9 Therefore, this report is insufficient to meet appellant’s burden of proof.
The Board further notes that appellant was placed on emergency off-duty status on
April 21, 2009 and was removed from her position on May 4, 2009. Appellant was working in a
full-time regular-duty position when she was removed from the employing establishment due to
misconduct. There is no evidence indicating that the removal from regular duty was related to
her employment injury. As noted above, when a claimant stops working at the employing
establishment for reasons unrelated to her employment-related physical condition, she has no
disability within the meaning of the Act.10
Appellant did not otherwise submit medical evidence supporting that she sustained a
recurrence of disability from April 21 to July 27, 2009, that was causally related to her
August 27, 2008 work injury. As noted, the Office hearing representative accepted her disability
beginning July 28, 2009 due to her accepted surgery of that date.
CONCLUSION
The Board finds that appellant has not met her burden of proof in establishing that she
sustained a recurrence of disability from April 21 to July 27, 2009 causally related to her
accepted condition.

8

Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not containing rationale on causal relationship are
entitled to little probative value); Jimmie H. Duckett, 52 ECAB 332 (2001).
9

Id.

10

See John W. Normand, supra note 7.

6

ORDER
IT IS HEREBY ORDERED THAT the June 28, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 13, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

